DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exterior of the first portion including a zipper closure to close the first pocket, as recited in claims 1, 9, and 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 1 shows the exterior of the first portion lacking any zipper other than the case zipper 26 itself. The claimed zipper seems to be zipper 56 for closing first pocket 54 which is shown as being on an interior of the case in Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
3.	In claims 1 and 9, the limitation “the second inner surface is arranged in a close and almost contacting position with the second outer surface” is being interpreted as meaning any distance between the two surfaces that maintains a mobile device between the surface due to the friction upon the device created by the distance between the surfaces.
Claim Objections
4.	Claim 1 is objected to because in line 16 the limitation “the zipper width” lacks proper antecedent basis. Appropriate correction is required.
5.	Claim 1 is objected to because line 16 should read “second portions, wherein” with a comma. Appropriate correction is required.
6.	Claim 1 is objected to because in the second to last line the limitation “the entirety of the zipper” lacks proper antecedent basis. Appropriate correction is required.
7.	Claim 8 is objected to for depending on canceled claim 7. Appropriate correction is required. For the purpose of examination, claim 8 is being treated as depending on claim 1.
8.	Claim 8 is objected to because the limitation “the one or more straps” lacks proper antecedent basis. Claim 1 only sets forth “a strap”. Appropriate correction is required.
9.	Claim 9 is objected to because in line 16 the limitation “the zipper width” lacks proper antecedent basis. Appropriate correction is required.
10.	Claim 9 is objected to because in the fourth to last line the limitation “the entirety of the zipper” lacks proper antecedent basis. Appropriate correction is required.
11.	Claim 10 is objected to because in line 16 the limitation “the zipper width” lacks proper antecedent basis. Appropriate correction is required.
12.	Claim 10 is objected to because in the fourth to last line the limitation “the entirety of the zipper” lacks proper antecedent basis. Appropriate correction is required.

14.	Claim 10 is objected to because “so that that” in line 18 does not read correctly. Appropriate correction is required.
15.	Claim 18 is objected to because the limitation “the one or more straps” lacks proper antecedent basis. Claim 10 only sets forth “a strap”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 1, 3-5, 8-10, 12-16, 18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, claims 1, 9, and 10 each recite the exterior of the first portion including a zipper closure to close the first pocket. As set forth in the drawings objections above, the exterior of the first portion clearly lacks any such zipper and the zipper is instead found on an interior portion thereof. For the 
Additionally, claims 1, 9, and 10 each recite “a waterproof fabric-coated thermoplastic polyurethane case zipper”. The limitation “fabric-coated thermoplastic polyurethane” was added in the claim amendments filed 10/23/19. This specific language is not found in the application as originally filed. Paragraph [0034] of the originally filed Specification discloses a T-zip zipper which may be a TIZIP waterproof zipper available from Titex GmbH, Germany. There is no mention of the TIZIP zipper specifically being “fabric-coated thermoplastic polyurethane”. The trade name alone does not define any specific structure of the zipper as trade names are used to identify the source of goods and not the structure of goods themselves.
Finally, claim 22 recites the zipper having “a cross breaking strength of at least 150 N/cm”. This limitation was added in the claim amendments filed 10/23/19. This specific language is not found in the application as originally filed. Paragraph [0034] of the originally filed Specification discloses a T-zip zipper which may be a TIZIP waterproof zipper available from Titex GmbH, Germany. There is no mention of the TIZIP zipper specifically having a cross breaking strength of at least 150 N/cm. The trade name alone does not define any specific structure of the zipper as trade names are used to identify the source of goods and not the structure of goods themselves.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



First, Claims 1, 9, and 10 each recite “a waterproof fabric-coated thermoplastic polyurethane case zipper”. Given the complete lack of description of this feature in the originally filed Specification, it is unclear just what structure this limitation covers. Examiner is of the position that zippers inherently include some form of zipper teeth, a zipper pull, and flanges/stringers attached to the teeth that allow the zipper to be attached to the article being zipped. This is just to establish the basic parts of a zipper to then address the questions as to which parts are made of which materials. Are the zipper pull and zipper teeth themselves made from fabric-coated TPU? Are only the flanges/stringers made from fabric-coated TPU? Does the fabric coat the TPU on the inside or outside of the case? Does “coated” cover both scenarios? Are the zipper, teeth, and flanges/stringers all made of TPU only and the fabric “coating” is only at the overlap where the flanges are perhaps welded to the fabric of the carrying case? None of this is clear based on the application as originally filed. For the purpose of examination, prior art satisfying any of the above scenarios is considered to satisfy this claim limitation.
Also, claims 1, 9, and 10 each recite “the entirety of the zipper is located on and visible from the exterior of the case”. The scope of this limitation is unclear and the specification does not include this language or elaborate on its meaning. The zipper clearly includes interior surfaces, such as the bottom of the pull or the bottom of the zipper tracks, and these surface are certainly not going to be visible from the exterior of the case. This brings into question just parts and surfaces make up “the entirety” of the zipper. For the purpose of examination, any exterior zipper that is not hidden by some sort of flap or other exterior component will be considered sufficient to satisfy this limitation.

Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 1, 3-5, 8-10, 12-16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Johnson (US D352,604 S), Haralson et al. (US 2011/0101059 A1), Lai et al. (US 9,795,044 B2), Brightman (US 8,438,706 B2), Manning et al. (US D676,232 S), and Yoon et al. (US 2010/0003505 A1).
Regarding claims 1, 9, 10, 12, King discloses a carrying case, comprising: a first portion (one half of case 202) including a first inner surface (inherent to any case wall), a first outer surface (inherent to any case wall); a visual design element (see “designer labels” in col. 11 lines 35-36); a second portion (second half of case 202) including a second inner surface (inherent), a second outer surface (inherent), the second portion having a substantially u-shaped cross section (see sidewall that would provide the claimed u-shaped cross section in Figure 2); and a waterproof zipper (206, see “airtight and/or watertight in col. 4 line 21) extending between the first portion and the second portion, wherein the zipper width provides separation between the first and second portions (see Figure 2), a strap (208); wherein the carrying case is waterproof (see “waterproof” in col. 10 line 53); wherein when the zipper is in a closed position, the first inner surface and the second inner surface are kept dry when the carrying 
	King fails to disclose a first pocket located between the first inner surface and the first outer surface including a zipper closure. King is silent as to the interior details of his case.
Johnson teaches that it was already known in the art for an electronic device carrying case like that of King to include a zippered pocket between a first inner and outer surface (left side of case, Figure 8) and for the first inner surface to include card holding slits (see left side of the case, Figure 8, where anyone of ordinary skill in the art would recognize the left side of the case as being shown with slit type pockets capable of holding cards or papers). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the first inside surface of the modified King case with a zippered pocket with elongate slit openings for holding credits cards and other small items, as taught by Johnson.
	King also fails to disclose the visual design element specifically being on the first portion. King only generally discloses the case including a designer logo (see col. 11 lines 35-36). A person having ordinary skill in the art at the time Applicant’s invention was filed would have found it an obvious matter of design choice to have placed the logo on any physically possible and visible part of the King case, in this case the first portion. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	King also fails to disclose a portion of the second outer surface comprising a transparent polymeric material, and a second pocket located between the second inner surface and the second 
Haralson teaches that it was already known in the art for an electronic device carrying case like that of King to include a second portion outer surface transparent window (see “transparent plastic window 78” in [0018]) made from a material that allows manipulation of the electronic device within the case (see “cyclist will need to press down on the flexible material” in [0019]); and a second portion inner surface (72) that forms a pocket that holds the electronic device against the window during use (see “elastic stretch material of the second bottom wall 72 helps contain the personal media device 100…directly in contact with both the second bottom wall 72 and the top wall 71” in [0019]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have to have provided the King carrying case with a second portion outer surface window and second portion inner surface pocket like that of Haralson in place of the seemingly interior window pocket as originally taught by King, the motivation being to allow a user to access and interact with their electronic device without having to first open the carrying case. In re Leshin, 125 USPQ 416. Examiner notes that in this modified King case, when the zipper is in an open position, the mobile device will be exposed to the moisture due to the lack of closing feature on the second pocket, as Haralson discloses a fastener free pocket opening (73).
	King also fails to disclose the waterproof zipper specifically being a fabric-coated thermoplastic polyurethane zipper. King is silent as to the material structure of his waterproof zipper. To the degree this limitation is understood, Brightman teaches that it was already known in the art for a waterproof zipper to include TPU (see “TPU” in col. 2 line 60) zipper tapes (30,31) RF welded to the fabric of a case to save material costs and mold tooling complexity (see col. 3 lines 5-15). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the waterproof zipper of the King case as a TPU zipper RF welded to the fabric of the case, the motivation being to reduce material costs and mold tooling complexity, as taught by Brightman. Examiner notes that this zipper of the modified King case is a “fabric-coated TPU case zipper” to the extent the limitation is understood.
	King also fails to disclose the zipper extending along at least three sides of the case. King shows the zipper extending along at least two sides of the case (see Figure 2) but fails to specify that at least 
Johnson shows that it was already known in the art for a carrying case like that of King to include a zipper extending around three sides thereof with one side being zipper free (see Figures). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the waterproof zipper of King around three sides of the case, leaving one side zipper free, as mere design choice, where such zipper/case design was already known in the art, as shown by Johnson. There is no inventive step in simply choosing between known case/zipper designs absent a showing of unexpected results.
	King also fails to disclose the strap comprising a water-resistant material and one or more rings located on the first and or second portions for removable attachment to the strap. King is silent as to the specific material of the strap and also fails to disclose exactly how the strap is attached to the case.
	Regarding the strap material, King is silent as to the specific material of the strap. Given that King does disclose the possibility of the case being waterproof (see col. 10 line 53) it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have also made the strap out of a waterproof material, the motivation being to reduce the number of materials needed to manufacture the case and also provide a strap that will last longer when exposed to moisture.
	Regarding the rings, Manning teaches that it was already known in the art to provide a case with rings for attaching a strap (see Figures). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have chosen any known and suitable case-to-strap connection for connecting the strap of King, in this case rings, as taught by Manning, as mere design choice.

Yoon teaches that one known waterproof sheet material is a TPU coated polyester (see “polyester” in [0014] and “TPU” in [0017]) that has improved water resistance and air tightness and is lightweight and easily workable (see [0025]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made the King case from any known and suitable waterproof fabric, in this case, a TPU coated polyester fabric as taught by Yoon, the motivation being to provide a watertight, airtight, durable, and lightweight carrying case. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 3 and 13, the modified King case as set forth above includes the carrying case of claim 1, wherein the first inner surface, the second inner surface, or both would also include one or more slits for holding one or more cards, as taught by Johnson, as set forth above.
Regarding claims 4, 9, and 15, the modified King case as set forth above includes the carrying case of claim 1, wherein the first inner surface, the second inner surface, or both includes one or more holders for holding one or more items, as taught by Johnson. Johnson shows three slit pockets on the left side of the case as well as an ID holder. One or two of these slit pockets satisfy claims 1 and 3 and the remaining slit pocket or pockets, or the ID pocket, satisfy claim 4.
Regarding claims 5, 9, 14, and 16,v the modified King case as set forth above includes the carrying case of claim 1, but fails to include wherein the first inner surface and the second inner surface each include one or more slits or holders for holding one or more cards or other items. So far, only the first portion of the King case has been provided with slit pockets and at least one holder like those of 
Regarding claims 8 and 18, the modified King case as set forth above includes the carrying case of claim 1, wherein the strap includes an adjustment feature for adjusting a length of the strap (see “adjustable straps 106 may be lengthened or shortened” in col. 3 lines 61-62 and “adjustable straps 208,210” in col. 4 line 24).
Regarding claim 22, King as modified above includes the carrying case of claim 10, but fails to include wherein the zipper has a cross breaking strength of at least 150 N/cm. The zipper of Brightman has been added to King and Brightman fails to disclose the specific breaking strength of the zipper. Brightman does disclose a special fit (25) that resists separation and bolsters the strength of the mechanical union (see col. 3 lines 28-30). Given this disclosure, a person of ordinary skill in the art would have understood through their own available knowledge and reasoning that the shape of the special fit is a results effective variable with the results being the strength of the mechanical interlock.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have varied the shape of the Brightman special fit to produce any desired interlock strength, in this case one with a cross breaking strength of at least 150 N/cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
21.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 9,545,146 B1) in view of Johnson (US D352,604 S), Haralson et al. (US 2011/0101059 A1), Lai et al. (US 9,795,044 B2), .
	Regarding claim 21, King as modified above includes the carrying case of claim 10, but fails to include wherein the zipper circumscribes one half or less of a circumference of the carrying case. King shows the zipper extending along at least two sides of the case (see Figure 2) but fails to specify that at least one edge of the carrying case is zipper free. It is not clear just how many sides the King zipper extends around. Johnson has been relied upon to teach the zipper extending around three sides of the case, but even Johnson shows the zipper circumscribing more than half of the circumference of the case. Miki shows a zipper extending around three sizes of a case but also circumscribing less than half a circumference of the case. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the zipper of the modified King case extending around three sides, but also circumscribing less than half the circumference of the case, as taught by Miki, as mere design choice. A person of ordinary skill in the would understand through their own available knowledge and reasoning that different zipper spans provide different degrees of access and item retention within a case and would find it obvious to vary the zipper span to suit their needs.
Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
23.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
24.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
25.	Claims 1, 3-5, 8-10, 12-16, 18, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, 9, 13-17, 23, 24, 26, 27, and 30-33 of copending Application No. 15/945,827. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited structural details or obvious variants thereof are also recited in the copending claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

26.	Claims 1, 3-5, 8-10, 12-16, 18, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13-18, 21-25, and 28 of copending Application No. 15/945,826. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the presently recited structural details or obvious variants thereof are also recited in the copending claims and would result from the method steps of the copending claims being carried out. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
27.	Applicant's arguments filed 11/8/21 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	1/13/22